A. AND B. his wife conveyed certain real estate to C. and' ' D. on condition that the grantors should be permitted to continue to occupy the house on the premises, and that the grantees, their heirs, executors, and administrators, should furnish the grantors a decent and comfortable support during their (the grantors’) lives. Held, that said condition was a condition subsequent; and that if the possession of said house and a suitable support were not furnished to B. after the death of her husband, she might claim her dower in the premises.